Citation Nr: 1725775	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  08-28 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for migraines.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to September 1978.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs VA (VA) Regional Office (RO) in Houston, Texas, which determined that new and material evidence had not been received to reopen the service-connection claim for migraines.

In January 2011, the Board, in pertinent part, reopened the service-connection claim for migraines and remanded the matter, on the merits, to the Agency of Original Jurisdiction (AOJ) for additional development, to include obtaining a medical examination and opinion, which was conducted in June 2016.

In February 2017, the Board again remanded the matter to the AOJ for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

Following the Board's remand, VA provided the Veteran the opportunity to submit additional evidence in support of his claim, or authorization to obtain these records, including updated records from the Valley Baptist Medical Center and a private nurse, Nurse Brown.  In a March 2017 telephone call, the Veteran reported that he had no additional evidence to submit, including from these providers.  He had not submitted additional records or authorization to obtain outstanding treatment records.  For these records, the Board finds that there has been substantial compliance with its remand instruction.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).


FINDING OF FACT

A migraine headache disability had its onset in service.


CONCLUSION OF LAW

Migraines were incurred in service.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for migraines, as he believes that the disability had its onset in service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, that list includes other organic diseases of the nervous system.  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the claimed migraines. No abnormalities were found on March 1978 examination at separation.  He denied head injury or frequent or severe headaches on report of medical history at that time.

Following discharge from service, VA treatment records reflect that Veteran presented in September 2000 with complaint of headache, and he indicated that it had its onset in 1977.  He stated that he had several dental fillings in service and had intermittent headaches since then.  No seizures or head trauma was indicated.   The Veteran underwent CT scan of the brain in October 2000 for complaint of headache.  The scan was normal.  Continued VA treatment records reflect complaint and treatment of chronic headaches, with history of onset dating back to his time in service.

An October 2005 report from Valley Baptist Medical Center reflects that the Veteran was seen in the emergency room for treatment of acute headache, and notes the Veteran's report that he had been having headaches for 20 years.

A June 2006 statement from P. N. reflects that he had known the Veteran since 1979, and had witnessed his suffering due to headaches.  He also knew that the Veteran had been exposed to gases and radiation while serving as security police in the Air Force.  He expressed that the Veteran warranted compensation due to a disability incurred in 1976.

In a September 2006 statement, Nurse Reed wrote that she had practiced nursing for 40 years and known the Veteran since 1977, and that she had known the Veteran to suffer from very severe headaches continuously since 1977.  She reported that in 1977, the Veteran told her his headaches started in 1976 while overseas and that, as a security policeman, he had to participate in military readiness alerts which left colored smoke throughout the flight line at the base.  He also told her he worked with radioactive material and gaseous odors.  He reported these headaches to his immediate supervisors, but they did nothing.

In a January 2007 statement, the Veteran's wife reported that she met the Veteran in 1980 and had always known him to suffer from very serious headaches since that time.  She also noted that he was exposed to gases and radioactive material in service.

A January 2007 VA neurology consultation reflects that the Veteran reported onset of headaches 31 years prior, in 1976.  It was indicated that the Veteran had been in the VA system since 2000.  He was assessed with migraines and tension-type headaches.

In written statements dated June 2008 and July 2012, a private nurse, Nurse Brown, wrote that she had known the Veteran since 1987 and that she was a practicing nurse for 43 years before retiring.  She had provided free personal private care of the Veteran, and had become familiar with his medical history as a result.  In addition, she had "reviewed his personal military medical records that documented his injury, disease, and clinical condition related to events/his experiences."  She noted that he was injured/sustained harm during active service in 1976.  Among other medical problems, she stated that the Veteran had been experiencing migraine headaches for 32 years.  She opined that the Veteran medical conditions, including headaches, were "most certainly service-related."

On VA examination in June 2016, the examiner noted that he reviewed the claims file, including the June 2016 statement from the Veteran and the statements in support of claims from P.D., Nurse Reed, and Nurse Brown.  He noted that he considered the statements from P.D., Nurse Reed, and Nurse Brown as lay statements because they did not present any current medical license or any other authority to render a medical diagnosis.

The Veteran described his involvement in a car accident in 1976, during which he hit his head and was possibly briefly unconscious.  He felt lightheaded and dizzy for a few minutes.  He was seen by a senior medic at the scene, and continued on with his duties.  He stated that he was "fine" after the accident and did not feel that he himself was injured.  He stated that he started having headaches after the accident, though he did not think about the accident as having caused any headaches until later.  The headaches had worsened over the years.

After interview and physical examination, the examiner diagnosed migraine headaches.

The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In so finding, the examiner noted that the claimed motor vehicle accident could not be confirmed by other records or statements.  The Veteran reported that he was fine after the accident and did not think much about it until recently.  The Veteran also denied having any head injury or headaches on report of medical history in March 1978.  He therefore found that "[a] clear link" between the Veteran's claim of traumatic brain injury and headaches in service was not established.

In various written statements, the Veteran reported onset of headaches while in service.  He noted that he verbally complained of these headaches at discharge, but his complaints were not noted.  When initially seeking service connection for the disability in 2000, he wrote in a December 2001 statement that he had headaches since received cavity fillings in service.  He reported that he complained of these headaches but his complaints were dismissed.  On an Application for Compensation dated in February 2006, the Veteran reported that he was not treated for his headaches from 1976 until 2000.  In an accompanying statement, the Veteran reported that he was exposed to smoke, odors, nuclear and hazardous material during service, and that he experienced headaches as a result.

In a June 2016 written statement, the Veteran reported that he was involved in a Jeep accident in 1976, when the vehicle crashed into a roadside ditch and he was thrown onto his helmet.  He felt dizzy and lightheaded but did not seek treatment as there was only one medic on hand.  He reported that he continued to experience symptoms of lightheadedness, blurred vision, pain in the ears, and temporary hearing loss and always reported this to his supervisors.  He also noted exposure to loud noise from rockets, grenades, and jets.  He reported that his headaches onset in 1976, which he blamed on having hit his head during the accident and exposure to loud noise.

In sum, the record reflects post-service diagnosis of migraine headaches, first noted in treatment records in 2000.

The Veteran had consistently reported chronic headaches in service.  While the Veteran has been inconsistent regarding the possible causal events of these headaches, he has consistently indicated onset in service since he was first treated in 2000.  As a lay person, the Veteran is competent to report on that which he has personal knowledge, including symptoms such as head pain or headaches, and the Board deems him credible in that regard. See Layno v. Brown, 6 Vet. App. 465, 469   (1994).  In addition, his statements are corroborated by his wife and the medical statements from Nurse Brown and Nurse Reed.  

The Board acknowledges that there are competing opinions of record as to whether the Veteran's migraine headache disability had its onset in service. While Nurse Brown expressed that the disability had its onset in service, the June 2016 VA examiner found such a relationship less likely than not.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, while Nurse Brown did not identify the particular injury or event during active service which she believed led to the development of a headache disorder, she did indicate a lengthy history of informal treatment of the Veteran and interview of the Veteran regarding his medical history.  While the VA examiner reviewed the claims file, he only discussed the claimed head trauma in service as the etiology of the claimed migraines without apparent consideration of the Veteran and other medical/lay witnesses' statements regarding the onset and chronic nature of the headaches.  Moreover, his opinion that "[a] clear link" between the Veteran's claim of traumatic brain injury and headaches in service was not established" appears to require a greater standard than the "at least as likely as not" standard necessary to establish service connection. 

For the foregoing reasons, the Board finds the medical opinions to be of relative equipoise regarding the onset of the Veteran's migraines.

Resolving all reasonable doubt in favor of the Veteran, the Board concludes that a migraine headache disorder had its onset in service.  Accordingly, service connection for migraines is warranted.


ORDER

Entitlement to service connection for migraines is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


